256 S.W.3d 224 (2008)
Heather GRIFFEY, Appellant,
v.
THE SPEC SHOPPE OF ST. JOSEPH, Defendant,
Division of Employment Security, Respondent.
No. WD 68854.
Missouri Court of Appeals, Western District.
July 1, 2008.
Heather Griffey, Kidder, MO, Appellant Acting Pro Se.
Ninion S. Riley, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., PAUL M. SPINDEN, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Heather Griffey appeals the Labor and Industrial Relations Commission's decision that she is not eligible for unemployment benefits because she voluntarily left her job with The Spec Shoppe of St. Joseph, Inc., without good cause attributable to her work or to her employer. We affirm. Rule 84.16(b).